Citation Nr: 1812539	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a respiratory disorder other than pulmonary tuberculosis (TB), including bronchial asthma.

2. Entitlement to referral for consideration of a rating higher than 20 percent on an extraschedular basis for lumbar spine disability.

3. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from May 1943 to November 1945.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10-percent rating.

In April 2015, the Veteran testified during a hearing before the undersigned that was conducted by video conference. A transcript of the hearing is of record.

In a decision dated in May 2016, the Board remanded the issues of entitlement to service connection for bronchial asthma and entitlement to a TDIU; and, allowed an increased rating from 10 to 20 percent for the lumbar spine disability. The Veteran appealed that part of the decision that denied referral for consideration of a rating higher than 20 percent on an extraschedular basis. See 38 C.F.R. § 3.321(b) (2017). In a decision dated in July 2017, the Court Of Appeals For Veterans Claims (Court) vacated that part of the Board's decision that denied referral for extraschedular consideration and remanded it to the Board for further consideration.

The July 2017 Memorandum Decision stated in the first footnote that the Veteran raised no contentions of error with respect to the Board's grant of a 20 percent rating for the spine.  As such, the 2016 Board decision is final with regard to that matter. 38 C.F.R. § 20.1100(a). In light of this, the Board notes that it appears that the Veteran is trying to file a new claim for an increased rating for his service-connected lumbar spine disability in a January 2018 statement of the Veteran (01/24/2018 VA 21-8490), and a January 2018 private medical opinion (01/24/2018 Medical Evidence-Non-Government Facility). The Veteran and his representative are advised that the these 2018 statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a). The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. .

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bronchial asthma was not incurred during active service and is not proximately due to or aggravated by service-connected pulmonary TB.

2. The schedular rating criteria adequately describe and contemplate the Veteran's lumbar spine disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bronchial asthma are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The requirements for referral for consideration of a rating higher than 20 percent for lumbar spine disability on an extraschedular basis are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Indeed, the Veteran's representative has specifically waived any notice errors that may exist; and, he waived initial AOJ review of additional evidence submitted. See 01/25/2018 Correspondence, p. 7; see also 38 C.F.R. § 20.1304. 

Service Connection

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013) (stating that service connection under 3.303(b) limited to chronic diseases as defined in 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004). This is a direct service connection theory of entitlement. See Caluza v. Brown, 7 Vet. App. 498 (1995). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain specified chronic diseases, but not bronchial asthma, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service connected disability, by a service connected disability. 38 C.F.R. § 3.310 (a), (b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

Service treatment records do not discuss treatment for asthma. When examined prior to discharge in November 1945, the Veteran's lungs were described as normal.

A January 1948 rating decision granted service connection for pleurisy with effusion. The Veteran was hospitalized in October 1948 for treatment of painless swelling in his left anterior chest diagnosed as a tuberculosis abscess (1/29/13 Medical Treatment Record-Government Facility, p.1; 2/9/50 Medical Treatment Record-Government Facility, p. 5; 4/4/49 Medical Treatment Record-Government Facility, p. 1). His history of pleurisy in 1947 was noted and that he was never treated or suspected of having tuberculosis. Diagnoses were TB pulmonary, minimal, quiescent, negative, and a tuberculoma of the anterior left chest wall that was removed.

A September 1950 VA examination report indicates the Veteran had chronic, minimal pulmonary TB, TB pleurisy, and TB of the chest wall treated with surgical excision, all arrested (9/20/50 VA Examination, p. 12).

A September 1950 rating decision re-characterized the Veteran's disability as TB, pulmonary, chronic, minimal, arrested, with TB pleurisy, arrested, and TB abscess treated by surgical excision, arrested.

VA hospitalized the Veteran for treatment of bronchial asthma in May 1960 (5/9/60 Medical Treatment Record-Government Facility, p. 2). The record shows a history of pleurisy in October 1948 followed by emphysema in approximately March 1949 that was secondary to TB. A 1975 VA examination report diagnosed the Veteran with bilateral pulmonary TB that was inactive (11/3/75 VA Examination, p. 4). 
An April 2000 respiratory examination report notes that the Veteran reported that he had asthma since 1957. After examination, the examiner opined that the Veteran's breathing problems were related to his chronic obstructive pulmonary disease (COPD); the arrested TB scarring did not contribute to the then present symptoms of COPD; there was no active pulmonary TB; and, there was no evidence of restrictive respiratory function loss due to pulmonary TB. The examiner did not address the asthma any further than noted. (04/04/2000 VA Examination, p. 1, 3)

The July 2006 examination report notes the Veteran's report of his respiratory problems, to include that he had been having asthma since 1960. After a review of the claims file, and based on the clinical examination findings, including pulmonary function tests, the examiner opined that the examination revealed no active pulmonary TB, and that the diagnosed COPD and bronchial asthma, on medications, were not likely related to the Veteran's previous pulmonary TB during active service. (07/26/2006 VA Examination, p. 1, 3)

A June 2012 VA examination report reflects that the examiner noted that asthma was diagnosed in 1960, and that the Veteran had 3 asthma attacks in the past year. The examiner's opinion, however, did not address the etiology of the Veteran's asthma. (6/5/12 VA Examination, p. 1)

In the May 2016 remand, the Board noted that an assessment of asthma was not diagnosed at the January 2016 examination. Hence, the case was remanded for an addendum so the examiner could discuss whether, at any time during the appeal period, a valid diagnosis of asthma was rendered and, if so, whether any disorder is at least as likely as not due to the military service or service-connected pulmonary TB. See McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

The August 2016 report reflects that the examiner reviewed the claims file again and opined that it was not at least as likely as not that the Veteran's bronchial asthma by history had onset in active service or was causally connected to active service. The examiner noted that the asthma was not initially diagnosed until some 15 years after active service. As far as secondary service connection is concerned, the examiner noted that since the Veteran's medical records note that his service-connected TB is inactive, it has no impact on the bronchial asthma. (08/08/2016 C&P Exam, 2nd Entry, p. 1) Based on the context and the relevant facts, to include the Veteran's TB being inactive for many years, the Board reads "no impact" to mean that the inactive TB has neither a causative nor an aggravating impact on the bronchial asthma. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).

The examiner reviewed the claims file, considered the Veteran's lay reports of his history, and provided a clear rationale for his findings and opinions. Hence, the Board finds it highly probative and affords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The Board acknowledges the Veteran's personal assertions and opinions of record that his respiratory disorders are causally connected to the damp cold to which he was exposed while serving in World War II in the European Theater of Operations. As previously stated, while he is fully competent to report his symptoms, the Board finds that diagnosing bronchial asthma, one of a number of respiratory disorders, and opining on its etiology requires medical training. See Jandreau, 492 F.3d 1372; see also 38 C.F.R. § 3.159(a). There is no evidence that the Veteran has medical training. Hence, his personal opinion is not probative on the issue and thus is entitled to no weight regarding etiology of his asthma.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim on both a direct and secondary basis. 38 C.F.R. §§ 3.303, 3.310. In reaching the above decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


Increased Rating

Extraschedular Consideration

In the May 2016 decision, the Board allowed an increased rating from 10 to 20 percent for the lumbar spine disability and determined that there was no basis for referral for a higher rating on an extraschedular basis. The Board found that the spine rating criteria contemplate the impairment due to the Veteran's disabilities. Specifically, the residuals of his lumbar spine disability are manifested by symptoms such as localized and non-radiating pain and decreased range of motion, manifestations which are explicitly contemplated in the General Formula. See 38 C.F.R. § 4.71a. As noted in the Introduction, however, the Court vacated that part of the Board's decision. The Court determined that the Board's decision did not address the Veteran's assertions that he had pain all of the time, limited walking ability, the requirement for assistive devices for ambulation, and that he required help with all of his activities of daily living. As a result, the Court held that the Board's reasons and bases for the decision were inadequate.

Legal Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service (Director), is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). 

The first step in the inquiry is to determine whether "the evidence before 
VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted."). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Thun, 22 Vet. App. at 115. If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted. Id.

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." 27 Vet. App. 484, 494 (2016). Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate." Id. at 494-95.

Parenthetically, the Board is not persuaded by the representative's assertion of the dissenting opinion in Wages v. McDonald, 27 Vet. App. 233 (2015). The majority adhered to the clear provisions of § 3.321(b)(1) that the Board may not allow extraschedular consideration in the first instance.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). Here, the Board has considered Mittleider and notes that the core symptoms of his service-connected lumbar spine disability, as asserted by the Veteran, are pain and weakness.

The Board reads the Court's action as finding the Board's reasons and bases were inadequate because they did not acknowledge and discuss the assertions, not that the Board had to accept them.

As concerns the specific basis for the Court's action, the Veteran's representative appears to assert that the mere assertion of constant pain, etc., renders the schedular rating criteria inadequate per se. If so, the Board rejects the assertion. The introduction to the General Rating Formula for Disease and Injuries of the Spine specifically states that the formula, with or with symptoms such as pain (whether or not it radiates), spinal pain, stiffness, or aching are contemplated. The Board does not read plain terms of the criteria as addressing only brief or temporary pain. Hence, the Board rejects the assertion that a claimant's assertions of constant pain, etc., ipso facto means that the rating criteria do not contemplate disability. The Board notes that the language of section 7252(b) removes from the Veterans Court's jurisdiction all review involving the content of the rating schedules and the Secretary's actions in adopting or revising them. Wanner v. Principi, 370 F.3d 1124, 1130 (Fed. Cir. 2004).

As concerns the Veteran's assertions of weakness and limited walking ability, etc., the Board finds that the schedular rating criteria also contemplate those factors, as examination findings on such symptoms are part and parcel of applying the DeLuca criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. The examination reports also reflect the assessment of the Veteran's use of assistive devices and whether he had lost the use of any joint. See 38 C.F.R. § 4.63; see also §4.66 (sacroiliac joint).

In light of all of the above, the Board finds no factual basis for referral for extraschedular consideration. 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a respiratory disorder other than pulmonary TB, including bronchial asthma, is denied.

Referral for consideration of a rating higher than 20 percent on an extraschedular basis for lumbar spine disability is denied.

REMAND

The Veteran asserts that, although his lumbar spine disability is rated at less than the maximum 40 percent for limitation of motion, it has rendered him completely disabled. So much so that, even were he younger, he would be unable to obtain and hold gainful employment. The Veteran's representative has submitted a private medical opinion to the effect that the Veteran has been completely disabled throughout the entire rating period (01/24/2018 Medical Treatment-Non-Government Facility). The bases for the Veteran's assertions, and the private physician's opinion, are that the Veteran can ambulate for only short distances; he requires the use of a walker at home, and a motorized scooter when outside the home. Further, the Veteran asserts that his low back pain and spine weakness are of such severity that he cannot stand for long periods, or even sit for longer than a few minutes; and, that his low back disability precludes even sedentary work.

In the May 2016 rating decision, the Board referred the employability issue to the Director for extraschedular consideration of a TDIU, and the Director denied it (03/22/2017 Correspondence). The receipt of the private medical opinion, however, necessitates that the Board obtain additional medical input. Specifically, the Board finds that medical input on the impact of the Veteran's nonservice-connected COPD/asthma, as there is medical evidence to the effect that the Veteran's restricted ambulatory ability, and his need for a scooter, is due to the respiratory disabilities, and not his lumbar spine disability. See Mittleider, 11 Vet. App. 181.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to the examiner who conducted the January 2016 VA spine examination. Ask the examiner to provide an addendum that addresses whether the Veteran's reported restricted ambulatory ability and need for a walker and a motorized scooter are at least 
50-percent due to his lumbar spine disability? Ask the examiner to address the same question as concerns the Veteran's reported need for assistance with all of his activities of daily living.

Advise the examiner that his findings and opinions should include consideration of the November 2017 private medical opinion of R.E.G., M.D.

If the examiner who conducted the January 2016 examination is no longer available, refer the claims file to an equally qualified examiner. Should a substitute clinician advise that the requested opinion cannot be rendered without an examination, then the AOJ shall arrange the examination.  A comprehensive rationale is to be provided for all opinions. 

2. After the above is complete, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


